Citation Nr: 0602917	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  01-07 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for lumbosacral strain.

4.  Entitlement to service connection for irritable bowel 
syndrome (IBS) with diarrhea.

5.  Entitlement to service connection for chronic bronchitis.

6.  Entitlement to service connection for a scar of the right 
hand and small finger.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from June 1981 to May 1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg.  The RO denied entitlement to service 
connection for a right knee disability, sinusitis, a low back 
disability, IBS with diarrhea, bronchitis, and a scar of the 
right hand and small finger as a well-grounded claim had not 
been submitted.

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005)).  After passage of the VCAA, the RO 
reviewed the veteran's claims and denied them on the merits.  

The veteran presented testimony at a personal hearing in 
April 2004 before a Decision Review Officer (DRO) at the RO.  
A copy of the hearing transcript was placed in the claims 
file.

The issue of entitlement to service connection for sinusitis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT


1.  All evidence necessary for disposition of the claim has 
been developed and the appellant has received the required 
notice.

2.  At the RO hearing in April 2004, prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew her appeal on the issue of entitlement to service 
connection for bronchitis and for a scar of the right hand 
and small finger.  

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's right knee 
disability either had its onset in service or preexisted 
service and was permanently worsened therein, or that 
arthritis of the right knee, if present, was diagnosed within 
one year after separation from service.

4.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's current 
lumbosacral strain either had its onset in service or 
preexisted service and was permanently worsened therein. 

5.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's current 
IBS either had its onset in service or preexisted service and 
was permanently worsened therein.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the appellant on the issue of entitlement to service 
connection for bronchitis and for a scar of the right hand 
and small finger have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).

2.  A right knee disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 1153, 5103, 
5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).

3.  Chronic acquired lumbosacral strain was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1131, 1153, 5103, 5103A, 5107(a) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  

4.  IBS was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107(a) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in May 2001, June 
2003, and February 2005; rating decisions in May 2000 and 
October 2002, a statement of the case in August 2001; and a 
supplemental statement of the case in January 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
The Board has considered the veteran's request to be afforded 
VA examinations.  In this regard, the U.S. Court of Appeals 
for the Federal Circuit has upheld the statutory provision 
requiring VA to obtain a medical examination or medical 
opinion only when the record indicates the disability may be 
related to active service but does not contain sufficient 
medical evidence to decide the claim.  In other words, the 
claimant is required to show some causal connection between 
his military service and the claimed disability.  See Wells 
v. Principi, 326 F.3d 1381 (2003).  Our review does not find 
that the evidence of record indicates that the disabilities 
of a right knee disability, lumbosacral strain and IBS may be 
related to active service.  Accordingly, a medical 
examination and opinion are not warranted.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


II.  Legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Where a veteran served continuously for 90 days or more 
during a period of war, or had peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, to include a pre-existing chronic disease, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).


III.  Bronchitis and scar of the right hand and small finger

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  See also 38 C.F.R. § 20.202 
(2005).  Appeal withdrawals must be in writing, except for 
appeals withdrawn on the record at a hearing, at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2005).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2005).  
At the April 2004 RO hearing before a DRO, the appellant 
withdrew her appeal as to the issues of entitlement to 
service connection for bronchitis and for a scar of the right 
hand and small finger and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to the issues of entitlement to service 
connection for bronchitis and for a scar of the right hand 
and small finger, and those issues are hereby dismissed.


IV.  Right knee disability

The veteran seeks entitlement to service connection for a 
right knee disability.  The veteran, through her 
representative contends that a trauma to her right knee in 
service weakened her knee making it vulnerable to further 
injury.  

Service medical records show that in February 1983 the 
veteran complained her right knee started hurting while 
running.  She reported having suffered trauma to her right 
knee one week earlier when she had fallen while running.  
Clinical findings of the right knee were a negative Drawer's 
sign, full range of motion, no instability, and no edema.  
Bruising was noted laterally.  The assessment was mild knee 
strain.  

At examinations in April 1981, July 1981, March 1984, and May 
1985 she denied having or having had swollen or painful 
joints; bone, joint, or other deformity; lameness, or a 
"trick" or locked knee.  At examinations in April 1981, 
July 1981, March 1983, March 1984, May 1985, and at the May 
1986 separation examination her lower extremities were 
clinically evaluated as normal.  

U.S. Naval Hospital outpatient treatment records show that on 
March 25, 1990, the veteran complained of pain in her right 
knee.  She had been involved in a motor vehicle accident the 
previous night.  She had felt okay at the time but was very 
sore on awakening in the morning.  The assessment was right 
medial collateral ligament (MCL) strain.  On April 3, 1990, 
the veteran complained of persistent pain in the right medial 
knee joint area subsequent to a motor vehicle accident ten 
days earlier.  The exact mechanism of the injury was unknown 
but the veteran had pain over the MCL on palpation and stress 
that was not improving with decreased activity and anti-
inflammatories.  An orthopedic consultation was requested.  
On April 3, 1990, an x-ray was requested of the veteran's 
right knee due to complaints of persistent pain over the 
medial right knee joint subsequent to a motor vehicle 
accident ten days earlier.  An x-ray on April 3, 1990, showed 
no evidence of a fracture, dislocation or arthritic change 
and was of a normal right knee.  

Post service private medical records show that for a period 
that began on April 9, 1990, the veteran was treated for a 
torn medial meniscus and torn anterior horn of the right 
knee.  She had arthroscopic surgery with a medial 
meniscectomy in May 1990.  

Medical records from her employer show that on April 14, 
1990, the veteran requested and was given an Ace bandage for 
her right knee, and six days later she requested and was 
given medication for right knee pain.  

In April 1991 she sought treatment for pain in the right 
knee.  She denied recent trauma.  Another x-ray was performed 
at the U.S. Naval Hospital in late April 1991 due to pain in 
the right knee of one week duration.  It was noted that she 
had had arthroscopy the prior year.  An x-ray on April 29, 
1991, showed no evidence of a fracture, dislocation or 
arthritic change and was of a normal right knee.  The 
examiner questioned two vertical white lines in the lower 
lateral femur.  

The veteran testified in April 2004 as to the February 1983 
trauma in service when she injured her right knee and had 
been told it was just knee strain.  She did not recall the 
exact treatment but doubted that she was placed on profile.  
She stated that post service she complained of knee pain, 
swelling and popping to U.S. Navy doctors and was told it was 
knee strain.  She began working for the U.S. Postal Service 
in 1989 but did not have an in-depth physical as a pre-
employment examination.  She complained about her right knee 
in 1990.  A diagnosis of a torn medial meniscus of the right 
knee was made.  She did not recall any type of trauma to her 
right knee post service.  She testified that the only time 
she actually injured her right knee was on active duty and 
since that time period her right knee had swollen daily.  She 
denied receiving current treatment for her right knee.  She 
indicated that she had seen a doctor at a walk-in clinic 
recently and would submit the report of the visit.  

VA outpatient treatment records show that a July 2001 
assessment of a general physical examination includes status 
post arthroscopic surgery of the right knee in 1990 and that 
her right knee had been hurting lately.  It was questioned 
whether this was due to arthritis, cartilage or something 
else.  The plan was to evaluate the right knee more in the 
future as needed.

Additional private medical records submitted after the 
hearing did not include evidence about a right knee disorder.

As previously stated, for entitlement to service connection, 
there must be competent medical evidence of a nexus between 
in-service findings and diagnoses indicative of disease or 
injury, the post-service symptoms, and a current diagnosed 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The evidence of record clearly shows that the appellant has a 
currently diagnosed disability of a right knee disorder.  
Accordingly, the appellant has satisfied one of the three 
foregoing requisites to prevail on a claim of entitlement to 
service connection.  However, the evidentiary record does not 
contain medical indication of such disorder in active 
military service.

The service medical records show that, other than mild knee 
strain in February 1983, there were no complaints, findings, 
or diagnoses of a right knee disability in service.  
Furthermore, at examinations after February 1983 while on 
active duty, the veteran has denied having a right knee 
problem and clinical evaluations were normal.  Therefore, 
incurrence of a chronic right knee disability in service is 
not factually shown.  

Although the evidence shows that the veteran underwent a 
right knee arthroscopy in 1990, no competent medical evidence 
has been submitted to show that this disability is related to 
service or any incident thereof.  On the other hand, the 
record reflects that her right knee was normal after right 
knee strain in service, and the first post-service evidence 
of record of a right knee disorder is in March 1990, 
approximately four years after the veteran's separation from 
service and after the veteran was involved in a motor vehicle 
accident.  Moreover, no medical opinion or other medical 
evidence relating the veteran's status post arthroscopy of 
the right knee to service or any incident of service, or to a 
service-connected disability, has been presented.

Although VA outpatient treatment records in 2001 raise the 
possibility of arthritis of the right knee, there is no 
evidence of right knee arthritis in service and medical 
evidence of record does not show that arthritis became 
manifest to a degree of 10 percent within one year from the 
date of termination of such service.  Accordingly, arthritis 
of the right knee, if present, is not presumed to have been 
incurred in service.  

Furthermore, the Board would note that the veteran has not 
been entirely accurate in setting forth her claim, as 
evidenced during her 2004 personal hearing at the RO, when 
she denied having any specific injury to her right knee since 
discharge.  (Transcript, p. 7).  However, the medical 
evidence of record clearly documents that in March 1990 the 
veteran was involved in a motor vehicle accident and 
sustained an injury to her right knee.  She had arthroscopic 
surgery in May 1990 for repair of a torn right MCL.  

The Board has carefully considered the veteran's statements.  
She is certainly competent, as a lay person, to report that 
as to which she has personal knowledge.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  She is not, however, competent 
to offer her medical opinion as to cause or etiology of the 
claimed disability, as there is no evidence of record that 
the veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
statements are not competent medical evidence as to a nexus 
between her claimed current right knee disorder and active 
service, or as to claimed continuity of symptomatology 
demonstrated after service.

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's claimed current 
residuals of a right knee injury began during service.  There 
is no competent medical evidence that the veteran currently 
has residuals of a right knee injury which have been linked 
to service or to a service-connected disability.  No 
probative, competent medical evidence exists of a 
relationship between any currently claimed residuals of a 
right knee injury and any continuity of symptomatology 
asserted by the veteran.  See McManaway v. West, 13 Vet. App. 
60, 66 (1999) (holding that, where there is assertion of 
continuity of symptomatology since service, medical evidence 
is required to establish "a nexus between the continuous 
symptomatology and the current claimed condition"), vacated 
on other grounds sub nom. McManaway v. Principi,14 Vet. App. 
275 (2001) (per curiam); Voerth v. West, 13 Vet. App. 117 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding that the 
claimed current residuals of a right knee injury are a result 
of an injury or disease in service.  Therefore, the benefit-
of-the-doubt doctrine is inapplicable, and service connection 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


V.  Lumbosacral strain

The veteran seeks entitlement to service connection for 
lumbosacral strain which she contends started in service.  

Service medical records show that in November 1983 the 
veteran complained of severe left thoracic back pain after 
leaning over to pick up a brick.  There was no weakness, 
tingling or paresthesias.  Clinical findings were severe 
tenderness, left thoracic paravertebral muscle spasm with 
slight decreased range of motion of the trunk.  There was no 
decreased strength, or sensation in the arms and legs.  The 
straight leg raising was negative.  The assessment was 
thoracic muscle strain.  

At examinations in April 1981, July 1981, March 1984, and May 
1985 she denied having or having had recurrent back pain.  At 
examinations in April 1981, July 1981, March 1983, March 
1984, May 1985, and at the May 1986 separation examination 
her spine was clinically evaluated as normal.  

Although service medical records show thoracic muscle strain 
in November 1983, there were no complaints, findings, or 
diagnoses of a low back disability in service.  Furthermore, 
at examinations while on active duty, the veteran has denied 
having recurrent back pain and clinical evaluations of her 
spine were normal.  Therefore, incurrence of a chronic 
lumbosacral strain disability in service is not factually 
shown.  

Post service medical records show that in December 1986 she 
complained of mid to lower left back pain after lifting a 
heavy object one day earlier.  She reported a history of back 
strain in the past.  An x-ray of the lumbosacral spine showed 
no significant abnormalities.  The assessment was lumbar 
strain.  

In October 1987 she complained of aching pain at the end of 
the spine of four days duration.  She denied any trauma and 
reported that she sat at a desk all day.  She was provided 
advice for treating the symptoms and told to schedule a 
routine appointment in the future if she did not have relief.  

U.S. Naval Hospital outpatient treatment records show that on 
March 25, 1990, the veteran complained of pain in her tail 
bone.  She had been involved in a motor vehicle accident the 
previous night.  She was very sore on awakening in the 
morning.  Examination revealed mild tenderness over the right 
lateral scapula.  

Health records from the veteran's employer show that in 
November 1993 she complained of a backache and was given 
medication.  A private medical record shows that in September 
1994 the veteran complained of right thigh pain that was 
assessed as mild musculoskeletal strain.  Later in September 
1994 the veteran complained of pain in the upper right leg of 
two weeks duration and complained of low back pain radiating 
to the top of the right leg and hip area.  The initial 
assessment was probable sciatica.  When evaluated the 
assessment was right greater bursitis and muscle strain.  In 
October 1994 she was treated for right hip strain.  

She testified in April 2004 that she had been seeing a 
private medical doctor for treatment for her back.  She 
acknowledged that she had been in an automobile accident but 
that she didn't get hurt.  She testified that she had 
received treatment in service for her back but a diagnosis 
had not been made.  Post service, she had been seen in the 
Branch Medical Clinic until 1992 but a diagnosis of a back 
disability had not been made.  She described her back 
symptoms.  She indicated that she would submit current 
private medical records.  

VA outpatient treatment records received in May 2004 show 
that at a general physical examination in July 2001 the 
veteran reported a history of low back pain.  She had back 
pain in the mornings that improved during the day.  There 
were findings of a symmetric back, not tender, and with no 
lesions.  The assessment included history of low back pain 
and questioned muscular versus other.  The plan noted to 
evaluate back pain more in the future as needed.  In November 
2003, the veteran had complaints of low back pain after 
lifting heavy things at work a few days earlier.  She denied 
radiation to her legs and weakness.  The clinical findings 
were reported.  The assessment was lumbosacral strain.  

Private medical records received in June 2004 show that in 
September 1994 she complained of low back pain of two weeks 
duration that radiated to the top of the right leg and hip 
area.  She denied any trauma.  The assessment was probable 
sciatica.  A progress report several weeks later in October 
1994 reported a right hip strain with ongoing symptoms for 
approximately three weeks.  In February 2001 the veteran was 
seen for a primary complaint of persistent pain in the lumbar 
spine.  She had been following lifting restriction at work 
and taking medication without improvement.  Examination of 
the back revealed still palpable tenderness along the lower 
lumbar spine.  An x-ray revealed no acute bony abnormality.  
The back revealed no costovertebral angle tenderness.  The 
pertinent assessment was persistent lumbar spine pain.  A 
private report of dual energy x-ray absorptiometry in 
September 2003 showed a normal bone density to include the 
lumbar spine.  

Although the evidence of record shows recent complaints of 
low back pain and a diagnosis of lumbosacral strain in 
November 2003, there is no competent medical evidence 
relating a post service low back disorder to disease or 
injury incurred during service.  

The Board has carefully considered the veteran's statements.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As 
discussed above, however, the veteran's statements are not 
competent medical evidence as to a nexus between her claimed 
current low back disorder and active service, or as to 
claimed continuity of symptomatology demonstrated after 
service.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's claimed current 
lumbosacral strain began during service.  There is no 
competent medical evidence that the veteran currently has 
lumbosacral strain which has been linked to service or to a 
service-connected disability.  No probative, competent 
medical evidence exists of a relationship between any 
currently claimed lumbosacral strain and any continuity of 
symptomatology asserted by the veteran.  See McManaway v. 
West, Voerth v. West, Savage v. Gober, supra.

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding that the 
claimed current lumbosacral strain is a result of an injury 
or disease in service.  Therefore, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


VI.  IBS

The veteran seeks service connection for IBS and contends 
that the symptoms were present in service and/or are due to 
the scars from her multiple gynecological surgeries.  

Service medical records show that in November 1981, she 
complained of diarrhea and other symptoms which were 
diagnosed as viral syndrome.  In March 1982, the veteran 
reported that her two year old child had been diagnosed with 
gastroenteritis and she had similar symptoms which had 
persisted.  The diagnosis was gastroenteritis.  In September 
1983, she was diagnosed with gastroenteritis and 
approximately one week later in October 1983, the diagnosis 
was viral gastroenteritis.  In November 1985, she was first 
diagnosed with probable gastroenteritis and the following day 
the diagnosis was viral gastroenteritis.  

At examinations in April 1981, July 1981, March 1984, and May 
1985 she denied having or having had frequent indigestion, or 
stomach, liver, or intestinal trouble.  At examinations in 
April 1981, July 1981, March 1983, March 1984, May 1985, and 
at the May 1986 separation examination her abdomen and 
viscera were clinically evaluated as normal.  

Outpatient treatment records from a Naval Hospital show that 
in October 1988 she presented with history of recurrent 
gastrointestinal (GI) upsets of three months duration 
associated with alternating constipation and diarrhea with 
gripping abdominal pain.  The veteran was seen in the 
internal medicine clinic for complaints of constipation with 
intermittent diarrhea, constant nausea with occasional 
vomiting, increased flatus and sores in her mouth.  She 
reported having had difficulties with constipation since she 
was a child and that diarrhea had been present off and on 
since June.  The impression was aphthous ulcers and current 
gastrointestinal (GI) complaints; and need to rule out 
inflammatory bowel disease, especially Crohn's disease.  

In a summary of a surgical procedure in November 1998 a 
review of systems noted unremarkable GI.  

A GI series in December 1988 revealed that the stomach 
appeared normal and the duodenal bulb and loop were 
unremarkable.  The upper GI tract and small bowel series were 
unremarkable excepting for slow transit through the small 
intestine and some gastric hypersecretion.  The radiologist 
saw no evidence to suggest the presence of regional enteritis 
or other abnormality.  

In July 1989 at a consultation for an unrelated disorder, the 
veteran reported that since her hysterectomy she had problems 
with constipation, but when she finally moved her bowels she 
would have diarrhea shortly thereafter which usually resolved 
within 24 hours.  When seen in September 1989, the assessment 
was probable viral gastroenteritis.  In April 1992 she was 
diagnosed with acute gastroenteritis.  

Private medical records show that in September 1993 she was 
seen for complaints of constipation.  She gave a history of 
having problems with bowel movements in the past with first 
having constipation then diarrhea, and cramping associated 
with it.  The assessment was constipation and probable IBS.  
In June 1995 she was seen for headache and abdominal pain.  
Her symptoms were noted.  The assessment was probable viral 
syndrome with gastritis.  

The veteran testified in April 2004 that her private medical 
doctor had diagnosed IBS after testing for other conditions 
and ruling them out.  Her doctor had not related IBS to her 
service-connected hysterectomy.  Post service she had surgery 
for abdominal herniation that was to get rid of a big mass of 
scar tissue she had from all her surgeries.  She felt that 
IBS was related to the scar tissue and the removal of the 
scar tissue from her previous five surgeries.  She related 
that she had complaints of gastrointestinal problems right 
before she was discharged from military service.  She claims 
that the IBS started when she was a controller in the Navy.  
She was not on medication.  She felt that the condition 
affected her at least two times a week.  Her private medical 
doctor had not related IBS to the scars.  The 
gastrointestinal complaints in service were pre hysterectomy.  
Her symptoms for IBS were concurrent with the other surgeries 
she had in service for female complaints.  The veteran stated 
that in service, although she was not told that she had IBS, 
she was told every time that it probably was IBS.  Her 
private medical doctor told her that the service medical 
doctors used "probably" as IBS could not be diagnosed until 
everything else was ruled out.  She concluded that all the 
other tests weren't run when she was in service.

VA outpatient treatment records received in May 2004 show 
that in July 2001 it was noted in the review of systems that 
in June 2001 an upper GI and small bowel series were okay and 
in July 2001 a colonoscopy for alternating diarrhea and 
constipation symptoms was also okay.  So the GI diagnosis was 
IBS.  The assessment was IBS.  

A private medical record in May 2001 shows the veteran had an 
upper GI series with normal air contrast and examination of 
the small bowel.  The impression was a normal small bowel 
series.  

VA outpatient treatment records received in January 2005 show 
in August 2004 a notation that IBS had previously been 
diagnosed.   

The evidence of record shows that the appellant has a 
currently diagnosed disability of IBS which satisfies one of 
the three requisites to prevail on a claim of entitlement to 
service connection.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  However, the evidentiary record does not contain 
medical indication of such disorder in active military 
service.  

Although service medical records show diagnoses of 
gastroenteritis in service, most of the diagnoses were viral 
gastroenteritis.  There were no findings or diagnoses of 
chronic gastroenteritis or IBS in service.  Furthermore, at 
examinations while on active duty, the veteran denied having 
frequent indigestion, or stomach, liver, or intestinal 
trouble and her abdomen and viscera were normal.  Therefore, 
incurrence of IBS or a chronic gastroenteritis disability in 
service is not factually shown.  

The Board has carefully considered the veteran's statements.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As 
discussed above, however, the veteran's statements are not 
competent medical evidence as to a nexus between her claimed 
current IBS and active service, or as to claimed continuity 
of symptomatology demonstrated after service.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's claimed current IBS 
began during service.  There is no competent medical evidence 
that the veteran currently has IBS which has been linked to 
service or to a service-connected disability.  No probative, 
competent medical evidence exists of a relationship between 
any currently claimed IBS and any continuity of 
symptomatology asserted by the veteran.  See McManaway v. 
West, Voerth v. West, Savage v. Gober, supra.

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding that the 
claimed current IBS is a result of an injury or disease in 
service.  Therefore, the benefit-of-the-doubt doctrine is 
inapplicable, and service connection must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.






	(CONTINUED ON NEXT PAGE)





ORDER

The appeal on the issue of entitlement to service connection 
for bronchitis is dismissed.

The appeal on the issue of entitlement to service connection 
for a scar of the right hand and small finger is dismissed.

Entitlement to service connection for a right knee disability 
is denied. 

Entitlement to service connection for lumbosacral strain is 
denied.

Entitlement to service connection for IBS is denied.


REMAND

VA has certain duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
VA's duty to assist a claimant includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2005).

The appellant seeks entitlement to service connection for 
sinusitis.  She contends that a sinus condition was diagnosed 
and treated on several occasions in service and continued to 
bother her.  Our review finds that at the enlistment 
examination in April 1981 she denied having or having had 
sinusitis and her sinuses were clinically normal.  In service 
the veteran was seen for sinus congestion, upper respiratory 
infections, allergic rhinitis, atopic and seasonal rhinitis.  
A May 1986 entry shows a diagnosis of maxillary sinusitis.  
At the separation examination in May 1986, her sinuses were 
clinically evaluated as normal.  

Evidence of record from the Branch Medical Group shows that 
post service, the veteran was diagnosed with sinusitis in 
November and December 1991.  The veteran testified in April 
2004 that a sinus condition started in service and since 
service she took antibiotics at least four times a year for 
sinusitis.  She described symptoms related to sinus episodes 
and stated that pollen seemed to cause the condition to 
flare-up.  VA outpatient treatment records show that in 
September 2001 the veteran reported having chronic problems 
with sinus and nasal congestion.  Private medical records 
show a diagnosis of sinusitis and upper respiratory infection 
in July 2002 and a diagnosis of sinusitis in March 1993.  

Employer health records March 1989 to February 1998 show 
frequent complaints of sinus and sinus congestion.  In 
addition, a statement from S.C.H., M.D. indicates treatment 
for sinusitis since 1999 for infective sinusitis and for 
chronic allergic sinusitis.  It was Dr. S.C.H.'s 
understanding, apparently based on the veteran's reported 
history, that the condition developed while the veteran was 
in active duty military service.    

As existing medical information is insufficient for 
evaluation purposes, the veteran should undergo a VA 
examination and a medical opinion should be obtained prior to 
appellate review on this issue.   

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Schedule the veteran for an ENT 
examination to determine the nature and 
etiology of the veteran's sinusitis.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  The claims folder, 
to include a copy of this Remand and any 
additional records obtained, must be made 
available to the medical examiner in 
order that he or she may review pertinent 
aspects of the veteran's service and 
medical history.  The examiner should 
note that the folder was reviewed.

a.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 
percent probability) that the veteran's 
chronic sinusitis, if diagnosed, is 
related to the inservice findings of 
sinus congestion, upper respiratory 
infections, allergic rhinitis, atopic and 
seasonal rhinitis and maxillary 
sinusitis, or whether such a relationship 
is unlikely (i.e., less than a 50 percent 
probability).  

A rationale should be provided for all 
opinions expressed.

Note:  The term "as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for sinusitis.  If the action remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


